    Case 1:20-cv-00553-WJ-JFR Document 52 Filed 02/02/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT OF
                                NEW MEXICO
Barbara Andersen                       )
         Plaintiff                     )    Case 20-CV-553-WJ-JFR
v.                                     )
Forrest Fenn                           )


  MOTION TO REQUEST A TELEPHONIC HEARING RELATIVE TO THE
          PENDING MOTION TO VOLUNTARILY DISMISS
                 OR, ALTERNATIVELY, STAY

       Andersen requests a hearing pursuant to Local Rule 7.6 relative to her pending

motion for voluntarily dismissal or, alternatively, to stay. In support of her motion,

Andersen states as follows:

       1.      This Court issued an order today relative to Andersen’s communication

with this Court.

       2.      For clarity in the record, Andersen called chambers upon transfer to this

Court to request a hearing given that this Court was newly assigned and her concerns

expressed in the motion.

       3.      In that call, Andersen was directed by staff to send this Court a detailed e-

mail along with her proposed order in lieu of her request for a hearing. While Andersen

had never encountered this before in Illinois, Andersen did not consider the matter ex parte

communications with this Court in that this Court’s staff invited same. Andersen then sent

in the detailed e-mail pursuant to her conversation. Andersen was not directed to this

Court’s scheduling clerk in her call.

       4.      Given this Court’s order from today, Andersen requests a hearing relative

to her motion to voluntarily dismiss or alternatively stay so that she may express her

concerns directly with this Court.

       5.      Andersen intended no impropriety in her communication with this Court.
    Case 1:20-cv-00553-WJ-JFR Document 52 Filed 02/02/21 Page 2 of 3




       Wherefore, Andersen requests that this Court order a telephone hearing relative to

Andersen’s request to voluntarily dismiss or alternatively stay this litigation.



                                       Barbara Andersen


                                       ___/s/ Barbara Andersen_____________________

Barbara Andersen, 6256000
2862 Commons Drive
Glenview, IL 60026
(708) 805-1123
bandersen@andersen-law.com
    Case 1:20-cv-00553-WJ-JFR Document 52 Filed 02/02/21 Page 3 of 3




                           CERTIFICATE OF SERVICE



Barbara Andersen hereby certifies that on February 2, 2021 the PLAINTIFFS’ MOTION
TO VOLUNTARILY DISMISS COMPLAINT OR, ALTERNATIVELY, TO STAY
was filed and delivered via the ECF filing system to:



Service list:

karls@sommerkarnes.com




/s/Barbara Andersen_____

Barbara Andersen
Andersen Law LLC
1220 West Sherwin, Unit 1E
Chicago, IL 60626
708-805-1123


(Filed remotely from 8860 Dawn Haven Road, Northport, Michigan.)
